DETAILED ACTION
This Office Action is responsive to Applicant’s Request for Continued Examination and Amendments filed 11/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
 
Claim Status
Claims 1-8, 11-17, and 19-20 are pending
Claims 19 and 20 are withdrawn.
Claims 9-10 and 18 are cancelled.
Claims 1, 11, and 14 are currently amended.

Claim Objections
Claim 1 is objected to due to the following minor informality: in lines 6 and 8, the “substantially first circular segment” and “substantially second circular segment” read strangely, and it is slightly unclear if the Applicant intended to mean a “first substantially circular segment” and a “second substantially circular segment” similar to the claim construction of claim 14. The Examiner recommends amending the claim along these lines, for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14-17 are rejected under 35 U.S.C. 112(b)
Regarding claim 11, the limitation “the first circular segment and the second circular segment” lacks proper antecedent basis, since the recent amendments now recite “a second substantially circular segment”. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “around the substantially first circular segment and the substantially second circular segment”.
Applicant is advised that if claim 1 is amended to address the objection to claim 1 as above, claim 11 should also be amended to include the same language to prevent another antecedent basis rejection.

Regarding claim 14, the limitation “a first substantially circular segment radially disposed, the first circular segment forming a ring within the substrate support” is regarded as indefinite claim language. Particularly, it is unclear how a “substantially circular segment” can also “form a ring”, if it is a circular segment. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “the first circular segment partially forming a ring within the substrate support”.
Additionally, the limitation “to the second circular segment” (line 11) lacks proper antecedent basis, since the recent amendments now recite “a second substantially circular segment”. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “coupling the first substantially circular segment to the second substantially circular segment”.

Regarding claims 15-17, the claims are rejected at least based upon their dependencies to claim 14, whose defects they inherit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-7, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Pub. 2010/0326957) in view of Ye (US Pub. 2015/0136325).
Regarding claim 1, Maeda teaches a processing chamber, comprising:
a chamber body ([0043] and Fig. 1, vacuum vessel #1 with exterior walls); 
a substrate support disposed within the chamber body ([0043] and Fig. 1, substrate stage #5 disposed in the chamber interior); 


    PNG
    media_image1.png
    411
    550
    media_image1.png
    Greyscale

an edge ring assembly disposed within the substrate support ([0043], [0052], and Figs. 1-2, focus ring #51, electrostatic chucking layer #54, and insulating layer #62) and coupled to the recursive distribution assembly (see Fig. 1, electric connections passing through layers #54 and #62), the edge ring assembly including an electrically conductive electrode ([0051] and Figs. 1-2, electrode layer #52); 
an insulating support ([0060] and Fig. 2, chucking layer #54 comprising alumina or alumina/titania; [0057]: insulating layer can comprise alumina) positioned on the substrate support above the electrically conductive electrode (see Fig. 2, chucking layer #54 positioned directly above electrode layer #52), and
a silicon ring ([0051] and Figs. 1-2, focus ring #51 comprising Si or SiC) disposed on the insulating support (Fig. 2, focus ring #51 disposed on top of chucking layer #54).


However, Ye teaches an RF transmission line structure (Ye – [0039] and Fig. 3, transmission line structure #300) comprising a substantially first circular segment radially disposed (Ye – [0039] and Fig. 3, first ring segment #301); a substantially second circular segment radially disposed (Ye – [0039] and Fig. 3, second ring segment #302); and a coupling member (Ye – [0042] and Fig. 3, conducting elements #391 and #392), the coupling member vertically coupling the substantially first circular segment to the substantially second circular segment (Ye – Fig. 3, #392 coupling #301 and #302, where conducting elements #391 and #392 are explained as analogous to transmission lines #129, see [0046], which are arranged vertically to couple RF source #120 to backing plate #126).
Maeda and Ye both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the recursive distribution assembly as taught by Maeda with the symmetric transmission line structure as taught by Ye in order to control the amount of power and phase difference of RF power delivered to the plasma processing region to provide a more uniform plasma during processing (Ye – [0042]).


As such, the combination of references teaches a modification of the structure of the edge ring power distribution assembly within the substrate support as taught by Maeda, which meets the limitations of the claim.

Regarding claim 3, Maeda teaches wherein the edge ring assembly comprises a ceramic cap (Maeda – [0051] and Fig. 2, chucking layer #54; [0060]: layer #54 comprises alumina or alumina/titania mixture) and a ceramic base (Maeda – [0052] and Fig. 2, layer #62; [0060]: layer #62 comprises alumina).

Regarding claim 4, Maeda teaches wherein the electrically conductive circular electrode (Maeda – [0058] and Fig. 2, electrode layer #52) is disposed between the ceramic base and the ceramic cap (Maeda – [0058] and Fig. 2, #52 disposed between layer #54 and layer #62, as identified above).

Regarding claim 6, Maeda does not teach wherein the recursive distribution assembly includes a plurality of diverging electrical connections.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Maeda with the plurality of diverging electrical connections as taught by Ye in order to control the amount of power and phase difference of RF power delivered to the plasma processing region to provide a more uniform plasma during processing (Ye – [0042]).

Regarding claim 7, Maeda does not teach wherein the diverging electrical connections have equal lengths.
However, Ye teaches wherein the diverging electrical connections have equal lengths (Ye – [0046] and see Fig. 3).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Maeda with the plurality of diverging electrical connections as taught by Ye in order to control the amount of power and phase difference of RF power delivered to the plasma processing region to provide a more uniform plasma during processing (Ye – [0042]).

Regarding claim 14, Maeda teaches a processing chamber, comprising:
a chamber body ([0043] and Fig. 1, vacuum vessel #1 with exterior walls); 
a substrate support disposed within the chamber body ([0043] and Fig. 1, substrate stage #5 disposed in the chamber interior); 


    PNG
    media_image1.png
    411
    550
    media_image1.png
    Greyscale

an edge ring assembly disposed within the substrate support ([0043], [0052], and Figs. 1-2, focus ring #51, electrostatic chucking layer #54, and insulating layer #62) and coupled to the recursive distribution assembly (see Fig. 1, electric connections passing through layers #54 and #62), the edge ring assembly including an electrically conductive circular electrode ([0051] and Figs. 1-3, electrode layer #52 shown as substantially circular in Fig. 3) having a power distribution assembly coupled thereto ([0046] and Fig. 1, power allocation means #13, matching unit #12, and power supply #11); 
an insulating support ([0060] and Fig. 2, chucking layer #54 comprising alumina or alumina/titania; [0057]: insulating layer can comprise alumina) positioned on the substrate support above the electrically conductive circular electrode (see Fig. 2, chucking layer #54 positioned directly above electrode layer #52); and 


Maeda does not teach wherein the recursive distribution assembly comprises a first substantially circular segment radially disposed, the first circular segment forming a ring within the substrate support; a second substantially circular segment radially disposed within the substrate support; and a coupling member, the coupling member vertically coupling the first substantially circular segment to the second substantially circular segment.
However, Ye teaches an RF transmission line structure (Ye – [0039] and Fig. 3, transmission line structure #300) comprising a first substantially circular segment radially disposed (Ye – [0039] and Fig. 3, first ring segment #301); the first circular segment partially forming a ring (Ye – Fig. 3, ring segment #301 a partial ring shape); a second substantially circular segment radially disposed (Ye – [0039] and Fig. 3, second ring segment #302); and a coupling member (Ye – [0042] and Fig. 3, conducting elements #391 and #392), the coupling member vertically coupling the first substantially circular segment to the second substantially circular segment (Ye – Fig. 3, #392 coupling #301 and #302, where conducting elements #391 and #392 are explained as analogous to transmission lines #129, see [0046], which are arranged vertically to couple RF source #120 to backing plate #126).
Maeda and Ye both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to 

To clarify the Examiner’s position, the Examiner acknowledges that Ye teaches a power distribution assembly for a backing plate for an upper electrode/showerhead and not for an edge ring disposed within a substrate support. However, Ye teaches a structure meeting the structural limitations of the claims, and provides a motivation for why one of ordinary skill would be motivated to modify any RF power distribution to the structure references (see above). 
As such, the combination of references teaches a modification of the structure of the edge ring power distribution assembly within the substrate support as taught by Maeda, which meets the limitations of the claim.

Regarding claim 15, Maeda teaches wherein the edge ring assembly comprises a ceramic cap (Maeda – [0051] and Fig. 2, chucking layer #54; [0060]: layer #54 comprises alumina or alumina/titania mixture) and a ceramic base (Maeda – [0052] and Fig. 2, layer #62; [0060]: layer #62 comprises alumina), and wherein the ceramic base and the ceramic cap are circular (Maeda – Figs. 1-3, layers #54 and #62 shown as substantially annular shapes, which are circular).

Regarding claim 16, Maeda teaches wherein the electrically conductive circular electrode (Maeda – [0058] and Fig. 2, electrode layer #52) is disposed between the ceramic base and the ceramic cap (Maeda – [0058] and Fig. 2, #52 disposed between layer #54 and layer #62, as identified above).

Regarding claim 17, Maeda does not teach wherein the recursive distribution assembly includes a plurality of diverging electrical connections.
However, Ye teaches wherein the RF transmission line structure includes a plurality of diverging electrical connections (Ye – [0040] and Fig. 3, transmission lines #329 diverging after the single delivery point #303).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Maeda with the plurality of diverging electrical connections as taught by Ye in order to control the amount of power and phase difference of RF power delivered to the plasma processing region to provide a more uniform plasma during processing (Ye – [0042]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Pub. 2010/0326957) and Ye (US Patent Pub. 2015/0136325), as applied to claims 1, 3-4, 6-7, and 14-17 above, and further in view of Shamouilian (US Patent 5,822,171).
The limitations of claims 1, 3-4, 6-7, and 14-17 are set forth above.
Regarding claim 2, Maeda teaches wherein the substrate support comprises an electrostatic chuck (Maeda – [0049] and Fig. 2, electrostatic chucking layer #59)

	However, Shamouilian teaches wherein an electrostatic chuck has two chucking electrodes (Shamouilian – C6, L28-30 and Fig. 1b, electrodes #130 and #135).
	Modified Maeda and Shamouilian both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the electrostatic chuck as taught by modified Maeda to include the chucking electrodes as taught by Shamouilian in order to resist erosion in corrosive gas environments, maximize the electrostatic clamping force to hold the substrate to the chuck, and to enable use in non-plasma and plasma processes without the use of complex circuitry (Shamouilian – C3, L7-14).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Pub. 2010/0326957) in view of Ye (US Pub. 2015/0136325), as applied to claims 1, 3-4, 6-7, and 14-17 above, and further in view of Palagashvili (US Patent Pub. 2012/0024479).
The limitations of claims 1, 3-4, 6-7, and 14-17 are set forth above.
Regarding claim 5, modified Maeda does not teach a baffle ring extending radially outward of the edge ring assembly and the insulating support.
However, Palagashvili teaches a baffle ring (Palagashvili - [0026]-[0028] and Figs. 1&2, annular plate #166) extending outward of the edge ring assembly (outward 
Modified Maeda and Palagashvili both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Maeda apparatus with the baffle ring (annular plate) as taught by Palagashvili in order to provide uniform gas flow and pressure in a process chamber (Palagashvili - [0026]) and across a substrate (Palagashvili - [0025]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Pub. 2010/0326957) in view of Ye (US Pub. 2015/0136325), as applied to claims 1, 3-4, 6-7, and 14-17 above, and further in view of Fink (US Patent Pub. 2004/0149389).
The limitations of claims 1, 3-4, 6-7, and 14-17 are set forth above.
Regarding claim 8, modified Maeda does not teach a lift mechanism disposed within the substrate support, the lift mechanism configured to vertically actuate the silicon ring and the insulating support.
However, Fink teaches a lift mechanism (Fink - [0026] and Figs. 2A-C, lift pin assembly #26 for focus ring #30) disposed within the substrate support ([0031] and Figs-C. 2A, substrate platform #25).
Modified Maeda and Fink both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the 
The claim limitation “configured to vertically actuate the silicon ring and the insulating support” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Maeda apparatus would be capable of performing the intended use identified above by virtue of the lift mechanism operation as taught by Fink with the process kit structures as taught by modified Maeda.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Pub. 2010/0326957) in view of Ye (US Pub. 2015/0136325), as applied to claims 1, 3-4, 6-7, and 14-17 above, and further in view of Franken (US Patent Pub. 2003/0111015) .
The limitations of claims 1, 3-4, 6-7, and 14-17 are set forth above.
Regarding claim 11, Maeda does not teach polytetrafluoroethylene disposed around the first circular segment and the second circular segment.
However, Ye teaches wherein the first circular segment and the second circular segments are provided with an RF shielding material (Ye - [0028], [0040], [0042]), although the material is not specified.


Modified Maeda does not teach wherein the material is polytetrafluoroethylene (PTFE, Teflon®).
However, Franken teaches the use of Teflon® for an RF insulating material (Franken – [0032]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Maeda apparatus to utilize polytetrafluoroethylene (Teflon®), as taught by Franken, as a material for the RF shielding, as taught by Ye, in order to prevent arcing between nearby components (Franken – [0032]) involving transmission of high-frequency RF power (Franken – abstract).
Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

To clarify the record, the Examiner notes the broad interpretation of the limitation “polytetrafluoroethylene disposed around the first circular segment” appears to save the claim from a rejection under 35 U.S.C. 112(a) relating to new matter, since there is surrounding the first circular segment, if said segment is to be interpreted as the electrode #277 (see Interview Summary, Claim Interpretation, and rejection of Claim 1 above). Support appears present for wherein PTFE surrounds the second circular segment, if said segment is to be interpreted as semi-circular elements #287 (Fig. 3A of the instant application), in at least Fig. 3D of the drawings (see #289b). As above, since the first and second circular segments are in proximity with each other, the PTFE that surrounds the second circular segment is in close proximity (and thus, disposed around) the first circular segment. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Pub. 2010/0326957) in view of Ye (US Pub. 2015/0136325), as applied to claims 1, 3-4, 6-7, and 14-17 above, and further in view of Dhindsa (US Patent 7,572,737).
The limitations of claims 1, 3-4, 6-7, and 14-17 are set forth above.
Regarding claim 12, modified Maeda does not teach a circuit coupled to the electrically conductive electrode comprising a ground adjustment, a bias-sensitive adjustment, and a source-sensitive adjustment.
However, Dhindsa teaches a circuit (Dhindsa - Col. 5, Lines 10-14 and Figs. 3A&B, RF filter #314 with switching mechanism coupled to DC power source #316) coupled to an edge ring electrode (Col. 5, Lines 7-9 and Figs. 3A&B, edge ring #112) comprising a ground adjustment (Col. 5, Line 14: path to ground), a bias-sensitive adjustment (Col. 5, Lines 18-19: DC power sources positive voltage), and a source-sensitive adjustment (Col. 5, Lines 29-34: negative potential supplied).


Regarding claim 13, modified Maeda does not teach wherein the circuit comprises a switching element coupling the electrically conductive electrode to the ground adjustment, the bias-sensitive adjustment, and the source-sensitive adjustment.
However, Dhindsa teaches wherein the circuit comprises a switching element (Dhindsa - Col. 5, Lines 12-14: RF filter comprises a switch module) coupling the electrode to the ground adjustment, the bias-sensitive adjustment, and the source-sensitive adjustment (Figs. 3A&B, edge ring #112 coupled to DC power source #316 with a switch to +, -, or ground potential).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Maeda apparatus with the ground, bias-sensitive, and source-sensitive adjustments as taught by Dhindsa in order to adjust the ion distribution profile across the substrate (Dhindsa – Col. 5, Lines 21-24, 34-38) in real-time in response to measured DC voltage of the substrate (Col. 5, Lines 51-56).

Response to Arguments
The Applicant is thanked for their amended title as suggested in the previous Office Action. As such, the objection to the Specification is withdrawn.

Applicant is thanked for their amendment to claim 11 to correct a minor informality. As such, the objection to claim 11 is withdrawn.

Applicant is thanked for the amendments to claims 19 and 20 to include the appropriate status identifiers. As such, the objections to claims 19 and 20 are withdrawn.

With the most recent amendments, the scope of claim 14 differs from the scope of claim 1 such that the Double Patenting warnings regarding these two claims are not necessary, and are thusly withdrawn.

Applicant’s arguments with respect to claims 1 and 14 (and claims dependent thereon) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the Maeda reference, as now relied upon herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US Pub. 2012/0097332) teaches a symmetric RF feed structure for a substrate support electrode (Figs. 1, 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Benjamin Kendall/Primary Examiner, Art Unit 1718